DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 15 is objected to because of the following informalities:  In loine 3, “surgical” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 9, 11-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delp et al (US 5,871,018 –cited by applicant).
Re claims 1, 13, 16: Delp discloses a surgical system, comprising: 
a surgical cutting/sculpting tool (col 14, lines 45-64; see the cutting jig and instrumentation);
a tracking system configured to obtain tracking data indicative of positions of the surgical tool relative to an anatomical feature (col 14, line 65-col 15, line 33; see the 
an indicator light coupled to the tool configured to emit light (col 15, lines 2-49; col 20, line 17; see the visual feedback wherein the display is part of the computer that is coupled to the cutting tool); and
a computer system programmed to control the indicator light to change a color of the light based on the tracking data (col 20, lines 7-27; see computer 770 that controls the light to provide feedback and indication of correct placement of the tool).
Further, Delp discloses non-transitory memory devices to perform the operations of the apparatus along with method steps of obtaining tracking data and controlling the indicator light to change color (Abstract; col 21, line 58-col 22, line 10; see the software which is executed via memory devices and see the “method” for performing the surgery).
Re claims 3, 9: The indicator light is a multi-colored lamp (i.e. a device that produces light) configured to emit light of a plurality of colors (col 20, lines 7-27; wherein the changing of the color indicates that there are a plurality of colors) and the tool is a burr (col 18, line 66).
Re claims 5, 15, 19: The color of the light emitted by the indicator light is indicative of a spatial relationship between the surgical tool and the anatomical feature (col 20, lines 7-27; see the jigs visually moving closer to the anatomy indicated by a color change).
Re claims 11, 20: The computer system is further programmed to define a virtual object relative to the anatomical feature in accordance with a surgical plan; and wherein 
Re claim 12: The tracking data is further indicative of motion of the anatomical feature; and wherein the computer system is programmed to adjust the virtual object based on the motion of the anatomical feature (col 14, line 65-col 15, line 33; see the guiding of the jig placement on the anatomy, wherein the anatomy is tracked thereby adjusting the virtual object based on the motion).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 14, and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delp et al (US 5,871,018 –cited by applicant), as applied to claims 1, 13, and 16, in view of Glassman et al (US 5,086,401 –cited by applicant).
Re claims 2, 14, 18: Delp discloses all features including changing color based on cutting jig position, but does not disclose that the color changes based on a current cutting depth of the cutting tool inside the anatomical feature relative to a planned . 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delp et al (US 5,871,018 –cited by applicant), as applied to claim 3, in view of Sati et al (US 2005/0203384 –cited by applicant).
Re claim 4: Delp discloses all features including changing the color of the indicator light but does not disclose that the light has three or more colors. However, Sati teaches of a computer assisted method and system for knee surgery including an indicator light that is yellow, orange, or red depending on the cutting depth [0090; see the burr depth colormap]. It would have been obvious to the skilled artisan to modify Delp, to include three colors as taught by Sati, in order to more accurately provide a user with indication of the cutting depth.

Claims 6-8, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delp et al (US 5,871,018 –cited by applicant), as applied to claims 1 and 16, in view of Rosenberg et al (US 2001/0005815 –cited by applicant).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,722,318. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘318 features a surgical tool, an illumination device with a light source, and a computer/controller to control the light source based on an orientation, velocity, or acceleration of the tool. While the claims of ‘318 do not feature a tracking system, it would have been obvious to the skilled artisan that the orientation, velocity, or acceleration be obtained via conventional tracking systems to determine the location of the tool. Therefore, the claims are an obvious variant.

Claims 1, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of U.S. Patent No. 9,775,681. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘681 features a tool that is tracked, a light indicator (see the displayed visual information color), and a controlling of the light based on the tracked position. While the claims of ‘681 include additional claimed elements such as providing haptic feedback, it would have been obvious to the skilled artisan to conclude that the instant claims are an obvious variant.

Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant argues that Delp does not meet the claimed limitations. Respectfully, the Examiner disagrees. While Applicant asserts Delp’s femoral and tibial jigs are not “surgical cutting tools”, the Examiner finds that the skilled artisan understands jigs to be described as cutting jigs for bone resection. Therefore, the jig itself is a cutting tool and, alternatively, the jig along with a complementary saw/drill is also a surgical cutting tool that is disclosed by Delp. Delp’s indicator light is considered to be the visual display 790, which is of computer 770 that is coupled to the jig assembly 750, 670. Therefore, given the broadest reasonable interpretation, the indicator light is coupled to the surgical tool. It is also noted that Delp’s indicator being a visual display is also set forth in the instant application as an alternative to the indicatory being directly positioned on the tool. This interpretation is proper, as further evidenced by the instant application’s dependent claim 6, which sets forth that the coupling of the indicator and tool in claim 1 is a broader limitation than the indicator being positioned on the tool.
Regarding claim 2, Examiner agrees that the new limitations obviate the previous rejection. Glassman is now used to meet the limitation. Regarding the Sati and Rosenberg references, Examiner maintains his position (with respect to Rosenberg) that the combination results in the indicator light being positioned on the tool of Delp as a known alternative to having a display that is not on the tool. Figure 18 of Delp appears to show apparatus 670 which is part of registration means 750 that is tracked, and which is modified to include the feedback display on the tool itself.

The previous specification objection, 112 1st rejections, and 112 2nd rejections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793